Citation Nr: 1125052	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  08-34 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Whether new and material evidence has been submitted to reopen a claim of service connection for headaches.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for human immunodeficiency virus (HIV).

6.  Entitlement to service connection for a stomach disability.

7.  Entitlement to service connection for a right hip disability, including as due to a low back disability.

8.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

9.  Entitlement to service connection for hypertension, including as due to PTSD.

10.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.

11.  Entitlement to service connection for herpes.

12.  Entitlement to service connection for genital warts.

13.  Entitlement to service connection for a dental disability for purposes of outpatient treatment only.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from January 1984 and January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  A videoconference Board hearing was held at the RO in July 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran has been diagnosed as major depressive disorder.  Thus, the claims of service connection for PTSD and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, are as stated on the title page of this decision.

The Board observes that, in a March 2003 rating decision, the RO determined that new and material evidence had not been submitted sufficient to reopen the Veteran's previously denied claims of service connection for a low back disability and for headaches.  The Veteran did not appeal this decision, and it became final.  See 38 U.S.C.A. § 7104 (West 2002).  

The Board does not have jurisdiction to consider a claim that has been adjudicated previously unless new and material evidence is presented.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the issues of whether new and material evidence has been received to reopen claims of service connection for a low back disability and for headaches are as stated on the title page.  Regardless of the RO's actions, the Board must make its own determination as to whether new and material evidence has been received to reopen these claims.  That is, the Board has a jurisdictional responsibility to consider whether a claim should be reopened.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as whether new and material evidence had been submitted to reopen the previously denied claims of service connection for a low back disability and for headaches, entitlement to service connection for HIV, a stomach disability, a right hip disability, including as secondary to a low back disability, hypertension, including as due to PTSD, herpes, genital warts, a dental disability, and for PTSD, and entitlement to a TDIU.  The Veteran was assisted at the hearing by an accredited representative from the Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  The representative specifically asked the Veteran about continuity of the Veteran's symptomatology since active service and the impact of the Veteran's service-connected disabilities on his employability.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which related the Veteran's claimed disabilities to active service, the only element of the claims in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As will be explained below in greater detail, new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for a low back disability and for headaches.  The issues of entitlement to service connection for headaches, a stomach disorder, a right hip disability, HIV, a low back disability, and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 2003, the RO denied the Veteran's claims of service connection for a low back disability and for headaches; this decision was not appealed and it became final.

2.  The evidence submitted since March 2003 relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability because it suggests that the Veteran currently experiences a low back disability which may be attributed to active service.

3.  The evidence submitted since March 2003 relates to an unestablished fact necessary to substantiate the claim of service connection for headaches because it suggests that the Veteran currently experiences headaches which may be attributed to active service.

4.  The Veteran has not reported consistently the in-service stressor which, in his view, led him to develop PTSD after service.

5.  The Veteran's claimed in-service stressor also has not been corroborated by any of his post-service VA treating physicians during a VA examination or on VA outpatient treatment.

6.  The competent evidence does not contain a diagnosis of PTSD based on a corroborated in-service stressor.

7.  The competent evidence shows that the Veteran's hypertension, which manifested first a decade after service, is not related to active service and was not caused or aggravated by his PTSD.

8.  The competent evidence shows that the Veteran's herpes is not related to active service.

9.  The competent evidence shows that the Veteran's genital warts are not related to active service.

10.  The competent evidence shows that the Veteran did not experience any dental trauma or bone loss in any of his teeth during active service and none of his current treatable carious teeth are related to service.


CONCLUSIONS OF LAW

1.  The March 2003 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  Evidence submitted since the March 2003 RO decision in support of the claims of service connection for a low back disability and headaches is new and material; accordingly, these claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  A right hip disability was not incurred in active service; it also was not caused or aggravated by a low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).  

4.  PTSD was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

5.  Hypertension was not incurred in active service, nor may it be so presumed; it also was not caused or aggravated by PTSD.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

6.  Herpes was not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

7.  Genital warts were not incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).

8.  The criteria for service connection for a dental disability, for purposes of outpatient treatment only, have not been met.  38 U.S.C.A. §§ 1110, 1131, 1721, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.304, 3.304, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's application to reopen his previously denied claim of service connection for a low back disability, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the other claims currently on appeal, the Board notes that, before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claims.

In letters issued in November 2006, January, March, and June 2007, and in February 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the appellant to submit medical evidence relating the claimed disabilities to active service and noted other types of evidence the Veteran could submit in support of his claims.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2007 and February 2008 letters also defined new and material evidence, advised the Veteran of the reasons for the prior denial of the claim of service connection for headaches, and noted the evidence needed to substantiate the underlying claim.  That correspondence satisfied the notice requirements as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, although new and material evidence has been submitted sufficient to reopen the previously denied service connection claim for headaches, the evidence does not support granting service connection for headaches on the merits.  The evidence also does not support granting service connection for a stomach disability, a right hip disability, including as due to a low back disability, PTSD, hypertension, including as due to PTSD, herpes, or for genital warts.  The Veteran further does not meet the eligibility criteria for service connection for a dental disability for purposes of outpatient treatment only.  Because the Veteran was fully informed of the evidence needed to substantiate his claims, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice letters issued to the Veteran, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, appropriate VCAA notice was issued in November 2006 and in January, March, and June 2007 prior to the July 2007 rating decision currently on appeal; thus, this notice was timely.  Because the appellant's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's Social Security Administration (SSA) records also have been obtained and associated with the claims file.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

There is no evidence, other than the Veteran's statements, which indicates that hypertension, herpes, or genital warts may be associated with service.  The Veteran's conclusory lay statements regarding a link cannot, by themselves, serve to establish such a link to service.  See Waters v. Shinseki, 610 F.3d 1274 (Fed. Cir. 2010).  With respect to the Veteran's claim of service connection for PTSD, there is insufficient evidence of an in-service stressor.  Service connection for PTSD cannot be granted in the absence of an in-service stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).   The Veteran's claimed in-service stressor also has not been corroborated by any of his post-service VA treating physicians during a VA examination or on VA outpatient treatment.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  Thus, the Board finds that examinations are not required even under the low threshold of McLendon.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

New and Material Evidence Claims

In February 2003, the RO denied, in pertinent part, the Veteran's claims of service connection for a low back disability and for headaches.  The RO noted that, although the newly submitted evidence showed treatment for degenerative changes of the lumbar spine and for headaches, there still was no evidence of a medical nexus between either of these disabilities and active service.  Because new and material evidence had not been submitted, the previously denied claims were not reopened.  This decision was issued to the Veteran and his service representative in March 2003.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2002); currently 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  The Veteran did not initiate an appeal of the March 2003 rating decision and it became final.

The claims of service connection for a low back disability and for headaches may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed an application to reopen his previously denied service connection claims in a letter which was date stamped as received by the RO on August 30, 2006.  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2010).  New evidence means existing evidence not previously received to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for a low back disability, the newly submitted evidence includes voluminous additional VA and private treatment records and the Veteran's lay statements and July 2010 videoconference Board hearing testimony.  The newly submitted treatment records show that the Veteran continues to receive treatment for low back problems.  For example, on VA outpatient treatment in December 2004, the Veteran complained that he had experienced back pain since 1990.  He denied having any operations.  He reported that his low back pain worsened in 1993.  He was able to stand for about 2 hours "before he wants to sit."  He also reported that sitting and lying down were uncomfortable.  He denied any radiating pain in to his legs.  His low back pain was not aggravated by coughing.  Objective examination showed hyperextension of the back produced low back pain, negative straight leg raising, and intact motor, sensory, and reflex exam.  An magnetic resonance imaging (MRI) scan was reviewed and showed a mild disk bulge at L4-5 near the midline.  The assessment was a herniated or bulging disk at L4-5.

In January 2005, the Veteran's complaints included low back pain.  The assessment included chronic back pain "unfortunately, requiring a rather complicated narcotic and anti[-]inflammatory regimen, but overall, doing well."

VA electromyograph (EMG) in April 2005 showed no evidence of acute, sub-acute, or chronic right or left lumbosacral radiculopathy.

On VA outpatient treatment in May 2005, the Veteran's complaints included chronic back pain.  He reported twisting his back "several weeks ago."  The VA examiner stated that the Veteran's low back pain "seems to be [an] exacerbation."  Physical examination showed moderate tenderness in the paralumbar region in L3-5.  The assessment included chronic intermittent back pain.

On private outpatient treatment in June 2005, the Veteran complained that he had struggled with low back pain "since 1990 following an injury in the military."  The Veteran stated that he had been doing well recently until 2 days earlier when he moved a computer and threw out his low back.  He described his pain as located over the L4 region and as sharp.  It travelled periodically throughout the day to the right knee.  He rated his pain on average as 1-2/10 (with 10/10 being the worst pain) and during low back movements it was 8/10.  Sitting and general turning movements aggravated the Veteran's low back pain.  The Veteran stated that he had been given a TENS unit by VA which he had been using to treat the new low back injury.  He reported that he had been involved in two "moderate" motor vehicle accidents and had received physical therapy for his low back as well as pain medications.  He had received some chiropractic care for his low back pain 2 years earlier with satisfactory success.  He rode his bike every 4 days "or so" for exercise.  Objective examination showed fixations of C3, T1, T4-6, and L5.  Light to moderate palpation produced pain and tenderness at the lumbar paraspinal tissues.  Motor strength was 5/5 in all extremities.  Seated straight leg raising was positive for central low back pain at 30 degrees of extension.  Supine straight leg raising was positive for low back pain with radiation in to the left posterior thigh at 30 degrees.  The assessment was low back pain.  The private physician stated that it appeared that the Veteran had re-injured his low back during a lifting incident and there was acute muscle spasm and tonicity consistent with an acute joint sprain.

On VA outpatient treatment in December 2006, the Veteran's complaints included low back pain with mild radiation to the hips.  Physical examination showed mild tenderness over the lumbosacral spine and L3-L5 spinous process "and to a minimal degree in the paralumbar region," and negative straight leg raising.  The VA examiner stated that the Veteran "just has some mild mechanical disease of his back as evidence on previous MRI scans."  The impressions included chronic back pain.  

In January 2007, the Veteran's complaints included difficulty functionally with low back pain.  It was noted that the Veteran had "a somewhat complicated history of lumbar injury beginning in about 1995 shortly after leaving active service with 2 herniated lumbar disks at L3-L4 and L4-L5."  He reported experiencing "up to 10 episodes of his back having 'gone out' since 1996."  He denied any bowel or bladder dysfunction or any recent trauma.  Physical examination showed no particular pain behaviors, a very kyphotic posture with the head protracted forward and somewhat withdrawn, negative straight leg raising in the seated position, grossly intact sensation, and a slightly forward gait but no frank antalgia or asymmetry.  The impressions included a history of L4-L5 and L3-L4 herniated disks, "the former being persistent to some degree."  The Veteran received an acupuncture treatment for his low back pain.

In a July 2007 letter, Gregory C. Haitz, D.C., C.S.C.S., stated that he had been treating the Veteran "for pain and stiffness associated with lumbar segmental dysfunction."  

On VA outpatient treatment in May 2009, the Veteran's complaints included unchanged back pain symptoms.  Physical examination showed some mild tenderness in paralumbar region L2-L5.  The impressions included back pain.

The Veteran testified before the Board in July 2010 that he had been treated for a low back disability since his service separation.  He also testified that he had been prescribed a lot of medication to treat his low back pain during active service.  

With respect to the Veteran's application to reopen a claim of service connection for headaches, the newly submitted evidence includes voluminous additional VA and private treatment records and the Veteran's lay statements and July 2010 videoconference Board hearing testimony.  For example, on VA outpatient treatment in January 2006, the Veteran complained of "some problems with headaches.  He describes the headaches as being left retro-orbital and radiating to the vertex and then the occiput.  This happens every two weeks or so, usually when he is up and about shopping."  Physical examination showed some mild tenderness right at the insertion on palpation of the paracervical muscle on the right, no sinus tenderness, and no tenderness upon general pressure on the eyeball through the closed eyelid.  The Veteran testified in July 2010 that he had been treated for headaches since his service separation.  He also testified that he took medication for his headaches although he never knew when he was going to experience them.

With respect to the Veteran's application to reopen his previously denied service connection claim for a low back disability, the Board notes that the evidence which was of record in March 2003 did not show that the Veteran's low back disability was related to active service.  The newly submitted medical evidence suggests that the Veteran's current low back disability could be attributed to active service.  The Board observes in this regard that, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court recently held that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  All of the newly submitted evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2003 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for a low back disability is reopened.

With respect to the Veteran's application to reopen his previously denied service connection claim for headaches, the Board notes that the evidence which was of record in March 2003 indicated that the Veteran's headaches were not related to active service.  As discussed above, the Court recently explained in Shade, 24 Vet. App. at 110, that the phrase "raises a reasonable possibility of substantiating the claim" found in the post-VCAA version of 38 C.F.R. § 3.156(a) must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  The newly submitted evidence suggests that the Veteran's headaches could be attributed to active service.  All of this evidence is presumed credible for the limited purpose of reopening the previously denied claim.  See Justus, 3 Vet. App. at 513.  Thus, the Board finds that the evidence submitted since March 2003 is new, in that it has not been submitted previously to agency adjudicators, and is material, in that it relates to an unestablished fact necessary to substantiate the claim of service connection for headaches and raises a reasonable possibility of substantiating it.  Because new and material evidence has been submitted, the Board finds that the previously denied claim of service connection for headaches is reopened.

Service Connection Claims

The Board has found that new and material evidence has been submitted sufficient to reopen the previously denied service connection claim for headaches.  The Veteran contends that he incurred headaches, a stomach disability, a right hip disability, including as due to a low back disability, PTSD, hypertension, including as due to PTSD, herpes, and genital warts during active service.  He also has contended specifically that his low back disability caused his right hip disability and his PTSD led him to experience hypertension.  He has contended further that his current dental problems are related to active service.
Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including cardiovascular-renal disease (including hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

PTSD

The Veteran has contended that an in-service sexual assault by a fellow service member contributed to or caused his PTSD.  In addition to the laws and regulations governing service connection claims discussed above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

If, however, a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor.  Examples of such evidence include, but are not limited to, statements from family members, and evidence of behavior changes following the claimed assault.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to personal assault PTSD claims.  In particular, the Court held in Patton that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  The Board notes that M21-1, Part III, Chapter 5, has been rescinded and replaced, in relevant part, by M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

These M21-1MR provisions on personal assault PTSD claims require that, in cases where available records do not provide objective or supportive evidence of the alleged in-service stressor, it is necessary to develop for this evidence.  As to personal assault PTSD claims, more particular requirements are established regarding the development of "alternative sources" of information as service records may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities.  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30b.  Further, the relevant provisions of M21-1MR indicate that behavior changes that occurred around the time of the incident may indicate the occurrence of an in-service stressor and that "[s]econdary evidence may need interpretation by a clinician, especially if the claim involves behavior changes" and "[e]vidence that documents behavior changes may require interpretation in relation to the medical diagnosis by a neuropsychiatric physician".  See M21-1MR, Part III, Subpart iv, Chapter 4, Section H30c.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (providing the correct effective date of July 13, 2010 for the revised 38 C.F.R. § 3.304(f)).  The revised § 3.304(f) applies to claims of service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Because the Veteran's appeal for service connection for PTSD was pending at the Board before July 13, 2010, the Board finds that the revised 38 C.F.R. § 3.304(f) is applicable to the Veteran's claim.  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD.  A review of the Veteran's service treatment records shows that he was not treated for or diagnosed as having PTSD at any time during active service.  He specifically denied any mental health history or current difficulties on in-service outpatient treatment in April 1989.  No indications of psychopathology were noted.  No Axis I diagnosis was offered.  The Veteran's SSA records, received by the RO in February 2007, consist of records showing his treatment for HIV.  No diagnosis of PTSD is contained within the Veteran's SSA records.  The Veteran has provided multiple lay statements to VA concerning alleged in-service personal assault(s) which, in his view, contributed to or caused his PTSD.  The RO also requested that the Veteran provide additional information concerning his alleged in-service personal trauma, including a PTSD Questionnaire for personal assault PTSD claims, in the VCAA notice letters issued in November 2006 and in February 2008.  On both occasions, the Veteran responded by providing detailed lay statements concerning his alleged in-service personal assault(s).  Thus, it appears that the appropriate development for PTSD personal assault claims occurred in this case.  See generally M21-1MR, Part III, Subpart iv, Chapter 4, Section H30.

The Board concludes that the Veteran's statements concerning an alleged in-service personal assault are not credible because he has inconsistently reported the facts and circumstances surrounding this alleged in-service incident.  The Veteran has submitted multiple conflicting statements during the pendency of this appeal concerning his alleged in-service stressors in which he has contended that he was physically and/or sexually assaulted during service by a "SSGT [redacted]" whose last name he could not remember.  Not only has the Veteran been unable to state consistently when his in-service sexual assault(s) by SSGT [redacted] occurred during active service, he also has not reported consistently how many times he was assaulted by SSGT [redacted].  For example, the Veteran reported in July 2006 to his private treating licensed professional counselor - for the first time - that he had been sexually assaulted twice during active service by the same service member whom he could not identify or remember.  The Veteran subsequently reported to his VA treating physicians that he only had experienced 1 in-service sexual assault.  He also has claimed in various statements submitted to VA that he had been subjected to harassment from a civilian who worked with him while he was on active service and threatened to report the Veteran's homosexuality to his superiors if he did not date the civilian.  The Board notes that the Veteran did not report any harassment by a civilian when he reported in July 2006 that he had been sexually assaulted twice during service.  

The Veteran reported in a lengthy August 2006 statement that he had been raped by another male service member (whom he did not identify by name anywhere in the statement) after this person had broken in to his dormitory room through an open window and raped him while he slept.  The Veteran also reported that he had attended a concert with this person in September 1985 and had woken up the next day with pain in his face and back and scratches on his face and back.  He stated that he had fallen down and passed out during the concert.  The Veteran reported further that he had met up with this person again in April 1987 and allowed him to drive them both to the airport because he needed to catch a flight.  He also referred to "the first incident on 4 June 1985" and continued harassment by an "individual" following this apparent incident in June 1985.  

The Veteran reported in a December 2006 statement that he had been "molested/injured" by SSGT [redacted] on September 28, 1995, and had been treated for injuries incurred on that date.  The Veteran stated that, after he had passed out, SSGT [redacted] "dragged me on the ground and thru [sic] me over a fence to his car (still passed out until the morning).  I woke up the next morning to sever[e] pain all over my body and numerous deep scratches on my right side of face, back, waist area, and legs."  He essentially contended that SSGT [redacted] had raped him during the night.  He stated that, after this incident, he felt that he could not confront SSGT [redacted] or tell his superiors that he had been raped by SSGT [redacted] because he feared for his life and received constant threats from SSGT [redacted].  He also contended that support for his assertion of an in-service rape in September 1995 could be found in ER records from Kirtland Air Force Base hospital.  The Veteran subsequently reported in March 2008 that he had been "raped/molested" by SSGT [redacted] in 1985 and in April 1987.

In addition to the Veteran's inconsistencies in reporting the date(s) of when the alleged in-service trauma(s) occurred, the Board notes that a review of his service treatment records also does not support his assertion of being raped at any time during active service.  A review of an "Emergency Care and Treatment" record from Kirtland Air Force Base, New Mexico, dated on September 29, 1985, shows that the Veteran complained of a scratched face and back and pain after he had fallen at 2000 hours (or 8 p.m.) the night before and tripped while walking.  He denied any loss of consciousness.  Objective examination showed abrasions and early signs of infection on the left forehead zygoma and peri-orbital areas and pain on pressure of the right mandibular angle but no pain on bite.  Ocular movements were "ok."  There also were abrasions on the right costovertebral angle and tenderness in the lumbar spine.  The assessment was abrasions of the face and back.  

An "Emergency Care and Treatment" record dated on September 30, 1985, from this same in-service facility noted that the Veteran had been seen in the ER on the previous night for an injury which had occurred "on Saturday night."  The Veteran had been advised to keep his face clean and apply bacitracin ointment.  His urinalysis had shown 0-3 red blood cells and he had been advised to have a repeat urinalysis.  The Veteran's repeat urinalysis was within normal limits.  The assessment was status-post trauma.  On outpatient treatment that same day, the Veteran reported that, 2 days earlier, he had tripped and fallen, bruising his left face and back.  Objective examination showed 3 abrasions on his back which were dry and healing well, 2 abrasions of the left face (forehead and left molar area) which appeared clear and healing.  The assessment was bruises that were healing well.

An "Emergency Care and Treatment" record dated in July 1987 indicates that the Veteran reported that he had been assaulted and struck with fists twice.  He denied any loss of consciousness.  Objective examination showed he was within normal limits except for a laceration of the left upper lip.  The assessment was lip laceration.

The Board notes that VA recently amended 38 C.F.R. § 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which liberalized the prior requirement for independent corroboration of in-service stressors.  For any appeal which was filed at the Board but not adjudicated before July 13, 2010, as in this case, the revised § 3.304 provides that, in certain limited circumstances, a VA psychiatrist or psychologist's opinion can serve to corroborate a Veteran's alleged in-service stressor where such stressor results in a diagnosis of PTSD provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  In this case, however, the Board finds that the revised § 3.304 is not applicable because the Veteran's alleged in-service stressor(s) have not been corroborated by a VA psychiatrist or psychologist.  Nor have the Veteran's alleged in-service stressor(s) resulted in a diagnosis of PTSD rendered by a VA psychiatrist or psychologist.  See 75 Fed. Reg. 39843 (July 13, 2010) as amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective date of the revised § 3.304 to July 13, 2010).  The Veteran also has not contended, and the evidence does not show, that his claimed in-service stressor(s) involve fear of hostile military or terrorist activity as contemplated by the revised regulations.  Id.

The Board observes in this regard that, although the Veteran has been treated for a myriad of psychiatric problems since his service separation, to include major depressive disorder, his reported in-service sexual assault(s) have not resulted in a competent diagnosis of PTSD based on a corroborated in-service stressor.  For example, in a VA outpatient treatment record dated on August 21, 2006, there are references to an "incident" which had occurred during the Veteran's active service.  It also appears that the Veteran told the VA licensed clinical social worker (LCSW) at that outpatient treatment visit about going to a concert "with the perpetrator, after which he was scratched and bruised."  The VA LCSW stated that "the Veteran repeatedly put himself in the victim role and was victimized by the perpetrator at least three times in various ways."  This VA LCSW also noted that "[t]here is no mention of this incident in previous records at other facilities."  The diagnoses included rule-out PTSD.  It is not clear from a review of the August 2006 VA outpatient treatment record whether the "incident" referred to either of the alleged in-service sexual assault(s) subsequently reported by the Veteran.  

Although the Veteran was diagnosed as having PTSD by a VA physician following outpatient treatment on January 3, 2007, for a low back disability, he did not report and the VA examiner did not indicate any in-service stressors, to include the alleged in-service sexual assault(s), had resulted in the PTSD diagnosis.  Thus, the January 3, 2007, diagnosis of PTSD is not a competent diagnosis for VA compensation purposes.  Id.  The Board also acknowledges that a VA LCSW offered a diagnosis of rule-out PTSD related to military sexual trauma following subsequent VA outpatient treatment on January 18, 2007.  This clearly is not a confirmed diagnosis of PTSD and the Veteran's in-service stressor(s) also is not identified.  

On private psychological evaluation with Linda Luther-Starbird, Ph.D., in June 2007, it was noted that the Veteran had been referred by his therapist for an assessment of his intellectual and memory functioning.  Dr. Luther-Starbird stated that the Veteran's therapist provided "[t]he bulk of historical information."  She also stated that the Veteran currently had been diagnosed as having PTSD "which probably originated form a sexual assault in 1985.  It appears that [the Veteran] has had significant symptoms of [PTSD] since that time."

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  As discussed, the Veteran has not reported consistently the facts and circumstances surrounding his alleged in-service sexual assault(s), including what he reported to the private therapist who referred him to Dr. Luther-Starbird for an evaluation in June 2007.  There also is no evidence in the Veteran's service treatment records that he experienced a sexual assault in 1985 as he alleged to his private therapist who, in turn, reported this information to Dr. Luther-Starbird in June 2007.  To the extent that Dr. Luther-Starbird relied on the Veteran's (inaccurately reported) in-service history, and because she is not a VA psychiatrist or psychologist qualified to corroborate an in-service stressor on outpatient treatment, the Board finds that her June 2007 report is not probative evidence on the issue of whether the Veteran experiences PTSD that is related to active service. See 38 C.F.R. § 3.304(f) (effective July 13, 2010).

In a March 2008 treatment note included in the Veteran's VA outpatient treatment records, he told the Military Sexual Trauma (MST) Coordinator at a VA Medical Center during a phone call that his VA clinicians "do not believe he has a diagnosis of PTSD, but rather depression.  He was demanding that they change it to PTSD and this request was denied."  

The Board also acknowledges that the Veteran was diagnosed as having PTSD repeatedly by his treating VA LCSW following outpatient treatment visits in 2008 and 2009.  A review of these records does not show that they contain a competent diagnosis of PTSD based on an in-service stressor corroborated by a VA psychiatrist or psychologist on outpatient treatment.  Id.  The Veteran also did not report consistently his in-service stressors to the LCSW who diagnosed him as having PTSD in 2008-2009.  For example, he only reported in September 2008 that he had been raped once during service.  On an at-risk suicide consult in January 2009 requested by the Veteran's treating VA LCSW, he reported a "long history of seeking mental health assistance since 1985."  He also reported that he had experienced military sexual trauma in 1995.  He reported further that, after this military sexual trauma, he had attempted to overdose on prescription medications and was hospitalized.  He also reported further that he had "attempted suicide with pills over 20 time[s] since 1995."  None of the Veteran's assertions concerning his alleged in-service mental health treatment, his in-service medical history or his post-service suicide attempts, which he reported on VA outpatient treatment visits in 2008-2009, including on the at-risk suicide consult in January 2009, are supported by a review of the competent evidence of record.

The Board recognizes that the Veteran has contended that he currently experiences PTSD as a result of active service, including as a result of in-service trauma.  The competent evidence does not show that the Veteran has been diagnosed as having PTSD based on a corroborated in-service stressor, however.  As discussed above, the Veteran has not reported consistently the facts and circumstances surrounding his alleged in-service stressor(s).  Indeed, it is not clear from a longitudinal review of the Veteran's multiple conflicting statements made in support of his claim to VA and to his VA treating physicians since his separation from service whether he alleges that being sexually assaulted once or twice after passing out and/or being drugged by "SSGT [redacted]" while on active service led him to experience PTSD.  In any event, the Veteran's assertions of in-service sexual assault(s) are not supported by a review of the competent evidence of record, to include his service treatment records.  These records show instead only that the Veteran fell down and cut his face and back in September 1995 and was involved in a fight in July 1987.

The Board also recognizes that the Veteran has been treated for a variety of psychiatric problems since his service separation.  No competent diagnosis of PTSD has been offered by any VA or private treating physician who has seen the Veteran since service, however.  More importantly, no VA psychiatrist or psychologist corroborated any of his alleged in-service stressors on which a competent diagnosis of PTSD must be based, even under the relaxed evidentiary standard for stressors found in the revised § 3.304(f).  See 38 C.F.R. § 3.304(f) (effective July 13, 2010).  There is no competent evidence that the Veteran currently experiences any disability due to PTSD which could be attributed to active service.  A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced PTSD at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain, 21 Vet. App. at 319.  In this case, there is no competent evidence of PTSD at any time during the pendency of this appeal. The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences PTSD which could be attributed to active service.  Accordingly, the Board finds that service connection for PTSD is not warranted.

Hypertension

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, including as due to PTSD.  The Veteran has contended that he experienced hypertension during active service.  He also has contended that his current hypertension was caused or aggravated by active service, including as due to his claimed PTSD.  The Board already has found that service connection is not warranted for PTSD.  The Veteran's service treatment records do not support his assertion of in-service complaints of or treatment for hypertension at any time during his 11 years of active service or within the first post-service year (i.e., by January 1996).  His service treatment records show only that his blood pressure was 133/74 on periodic physical examination in May 1990.  No diagnosis of hypertension was offered at that time, however.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, showing that he was diagnosed as having hypertension during active service or within the first post-service year.  Thus, the Board finds that the preponderance of the evidence is against granting service connection for hypertension on a presumptive service connection basis.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for hypertension on a direct service connection basis.  The Veteran testified in July 2010 that he had been told that he had a heart murmur during service and on-the-job stress during service led him to experience hypertension.  As noted, the Veteran's service treatment records show no complaints of or treatment for hypertension at any time during active service.  He specifically denied any in-service history of high blood pressure (or hypertension) at his separation physical examination in August 1994 and, as noted elsewhere, he was clinically normal at that time.  The post-service evidence shows that, although the Veteran has been diagnosed as having hypertension since his service separation, it is not related to active service.  It appears that, following service separation in January 1995, the Veteran first was treated for hypertension in September 2005, or more than 10 years later.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  On VA outpatient treatment in September 2005, no relevant complaints were noted.  The Veteran's blood pressure was 140/90.  The assessment included hypertension.  He was prescribed Atenolol, 25 mg a day

In November 2008, no relevant complaints were noted.  Physical examination showed blood pressure of 135/81.  The assessment included well-managed hypertension.

In May 2009, the Veteran reported that he was doing well.  It was noted that he was in for follow-up on hypertension.  Physical examination showed blood pressure of 132/96.  The assessment included sub-optimally managed hypertension.  The Veteran was prescribed Dyazide 12.5 mg a day.

The Board acknowledges the Veteran's assertion that his current hypertension is related to active service.  The competent evidence does not support this assertion, however.  It shows instead that the Veteran's hypertension manifested first more than a decade after his service separation.  None of the Veteran's post-service VA treating physicians have related his current hypertension to active service or any incident of service, to include his (non-service connected) PTSD.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which relates his hypertension to active service, including as due to PTSD.  Thus, the Board finds that service connection for hypertension, including as due to PTSD, is not warranted.

Herpes

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for herpes.  The Veteran has contended that he incurred herpes during active service.  He specifically testified in July 2010 that he was treated for herpes in 1992 during active service.  A review of the Veteran's service treatment records does not support this assertion, however, showing instead that there were no complaints of or treatment for herpes at any time during service.  He specifically denied any current venereal disease in February 1989.  The Veteran also denied any relevant in-service medical history at his separation physical examination in August 1994; as noted, he was within normal limits clinically at that time.  It appears that, following his service separation in January 1995, the Veteran first was treated for herpes in June 2009, or more than 14 years later.  This period of time without treatment or medical complaints weighs against the claim.  See Maxson, 230 F.3d at 1333.  On VA outpatient treatment in June 2009, the Veteran's complaints included "a few very faint evanescent papules on the right side of his scalp."  Physical examination showed some raised, slightly fluid-filled papules scattered over the left vertex, none of which crossed the midline and all of which were located within the V1 cranial nerve V dermatome.  The VA examiner suggested that the Veteran's head symptoms "are really more recent onset" and recommended starting therapy.  The impression was herpes zoster infection in an immunocompetent HIV positive patient "now almost five days out from the onset of symptoms."  The Veteran was prescribed a self-limited course of 7 days of valacyclovir to treat his herpes outbreak.

The Board acknowledges the Veteran's assertions and hearing testimony that his herpes is related to active service.  The competent evidence shows, however that the Veteran's herpes manifested first more than 14 years after his service separation and  the VA examiner who treated this condition in June 2009 did not relate it to active service.  Although the Veteran testified that his herpes continued to reoccur up to twice a year every year since his service separation, the competent evidence does not support this assertion.  It appears instead that, after the Veteran was treated for herpes in June 2009, it has not reoccurred.  He also testified that, when he experienced herpes in his mouth, his treating physicians cut out his herpes and left and indentation in his mouth where herpes had been removed.  This assertion also is not supported by a review of the competent evidence of record.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that his current herpes is related to active service.  Thus, the Board finds that service connection for herpes is not warranted.

Genital Warts

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for genital warts.  The Veteran testified in July 2010 that he experienced genital warts once in 1992 while on active service.  He also testified that, since his service separation, he had experienced genital warts up to 2 times a year although there were years when he experienced no genital warts.  He testified further that these warts often appeared as anal warts.  The Veteran's service treatment records show no complaints of or treatment for genital warts prior to his separation physical examination in August 1994.  As noted above, he denied any relevant in-service medical history at this examination and clinical evaluation was within normal limits.  

On in-service outpatient treatment on September 8, 1994, the Veteran reported for follow-up on a 5 millimeter (mm) papule on his anus.  He denied any itching, pain, and bleeding.  Objective examination of his anus showed a 1.5 cm verrucoid papule at the 1 o'clock position.  The assessment was condyloma acuminata.  Liquid nitrogen was applied to the area.

On September 20, 1994, the Veteran again returned for follow-up on his rectal condyloma.  Objective examination of the rectum showed a 2 cm verrucoid firm dry papule at anus at the 1 o'clock position.  The assessment was condyloma acuminata.  The Veteran was advised to get an appointment with dermatology because liquid nitrogen alone was not proving effective.  A surgical consult to evaluate for surgical removal was provided.

On surgical consult in October 1994, the Veteran complained of a 2 cm verrucoid mass at the 1 o'clock position of rectum on stalk which was not responding t topical therapy for the previous 6 weeks.  The provisional diagnosis was condyloma acuminata.  Physical examination showed peri-anal and anal condylomata.  The impression was condylomata acuminata.

It appears that, following service separation in January 1995, the Veteran was treated for genital warts in September 2000, or more than 5 years later.  See Maxson, 230 F.3d at 1333.  On VA outpatient treatment in September 2000, the Veteran's complaints included lesions on his penis which had lasted for 3 weeks.  He denied any pain or discharge from the penis.  The assessment included condyloma on the penis.

In October 2000, the Veteran's complaints included warts on the penis which had started growing about 9 months earlier and a recurring pustule rash on the bilateral buttocks.  Physical examination showed several shiny verrucous papules on the shaft of the penis and several pustules on an erythematous base on the buttocks.  The assessment included condyloma acuminata of the penis.

The Board acknowledges the Veteran's lay assertions and hearing testimony that he currently experiences genital warts that are related to active service.  The competent evidence does not support this assertion, however, and shows only that he was treated for genital warts (diagnosed as condyloma acuminata) twice on active service.  The Board notes parenthetically that condyloma acuminata is defined as papillomas with a central core of connective tissue in a treelike structure covered with epithelium and usually occurring on the skin of the external genitals or in the perianal region.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 392 (29th ed. 2000).  The Veteran's genital warts appear to have resolved by the time of his service separation in January 1995 as he was not treated for this complaint until more than 5 years later.  It also appears that the Veteran's post-service genital warts were treated successfully in 2000 and, despite his lay assertions and hearing testimony to the contrary, they have not reoccurred.  There is no indication in the Veteran's more recent VA outpatient treatment records that he complained or was treated for genital warts since October 2000.  None of the Veteran's post-service VA treating physicians related his genital warts to active service.  The Board finds it significant that, when the Veteran was treated for genital warts in 2000, he did not report and the VA examiners did not indicate any relevant in-service history of genital warts.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  See Rabideau, 2 Vet. App. at 144 and Brammer, 3 Vet. App. at 225.  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced genital warts at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain, 21 Vet. App. at 319.  In this case, although there is evidence of genital warts during this appeal, the evidence does not show that the Veteran's genital warts are related to active service.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates that he experiences current disability due to genital warts that is related to active service.  Accordingly, the Board finds that service connection for genital warts is not warranted.

Dental Disability Claim

The Veteran has contended that he is entitled to service connection for a dental disability.  He specifically contends that his post-service treatment for dental conditions, to include several tooth extractions, was caused by his in-service experiences.  He also contends that he is entitled to service connection for teeth grinding.  He testified in July 2010 that he had worn down most of his teeth due to teeth grinding while sleeping.  

In addition to the laws and regulations governing service connection discussed above, the Board notes that, under 38 U.S.C.A. § 1712 outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  A claim for service connection also is considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161 (emphasis added); see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  The term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2010); VAOGCPREC 5-97.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes (DC's) 9900-9916.

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment. 38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

The Board finally finds that service connection for a dental disability, for purposes of outpatient treatment only, is not warranted.  The Veteran does not contend, and the evidence does not show, that he had any missing teeth or experienced any dental trauma during active service.  The competent evidence (the Veteran's service treatment records and post-service VA and private treatment records) also does not show that the Veteran experiences any of the dental disabilities listed in 38 C.F.R. § 4.150 for which service connection is available for purposes of VA outpatient treatment only.  See 38 C.F.R. § 4.150, DC's 9900-9916.  The Veteran's VA outpatient treatment records show that, in January 2002, the Veteran was given a dental examination which found unspecified dental caries in teeth #2, #13, and #15.  On subsequent dental examination in February 2002, unspecified dental caries were found in teeth# 12, 14, 18, 19, 20, 21, 28, 29, 30, and 31.  In April 2002, the Veteran complained that a filling had come off of tooth #14 and he had thermal sensitivity in the upper left post.  The Veteran's filling was removed and a new filling was restored for tooth #14.  In September 2003, he was referred for extraction of teeth #3 and #14.  Objective examination showed that teeth #3 and #14 were grossly carious.  The assessment was grossly carious teeth #3 and #14.  

A review of private treatment records from Brian Fletcher, D.D.S., dated between 2003 and 2006 and date-stamped as received by the RO in June 2007, indicates that the Veteran was seen by this dentist repeatedly for treatment of multiple teeth during this time period.  The Veteran reported in June 2005 that tooth #15 was painful but, because he took lots of pain medication for other health problems, he was not sure how pain this tooth actually was.  In August 2005, it was noted that there was very deep decay in teeth #13 and #19.  The Veteran was informed that these teeth might die and need root canal therapy.  The Veteran also was advised later in August 2005 that he was grinding his teeth and wearing them down.  In August 2006, tooth #13 was abscessed and needed root canal therapy.  The Veteran was diagnosed as having irreversible pulpitis of tooth #13 with acute apical periodontitis following private outpatient dental treatment in September 2006.  At that time, tooth #13 received root canal therapy and a temporary restoration.  The Veteran was informed that a crown was needed on tooth #13.  

The Board acknowledges the Veteran's assertions and hearing testimony that his current dental disability (which he characterized as teeth grinding) is related to active service.  The competent evidence shows that the Veteran does not meet the eligibility criteria for service connection for a dental disability, for purposes of outpatient treatment only, because he did not have any missing teeth or experience any dental trauma during active service.  Although the Board recognizes that the Veteran's post-service VA and private treatment records show that he has experienced multiple treatable carious teeth since his service separation, none of his post-service VA and private treating physicians have related any of his post-service dental problems to active service or any incident of service.  The Veteran also does not contend, and the competent evidence does not show, that any of his current treatable carious teeth are the result of an in-service combat wound or other trauma such that service connection for any of these teeth is warranted.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  He further has not identified or submitted any competent evidence, to include a medical nexus, which relates any current dental problems to active service.  Thus, the Board finds that service connection for a dental disability, for purposes of outpatient treatment only, is not warranted.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issues.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of PTSD, hypertension, including as due to PTSD, herpes, genital warts, and a dental disability have been continuous since service.  He asserts that he continued to experience symptoms relating to each of these disabilities after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of any of these disabilities after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of these disabilities since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that each of these disorders began in service, as discussed above, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of PTSD, hypertension, herpes, genital warts, and dental problems.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be clinically normal.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

The post-service medical evidence does not reflect complaints or treatment related to PTSD, hypertension, genital warts, herpes, or a dental disability for many years following active service.  The Board emphasizes the multi-year gaps between discharge from active service (1995) and initial reported symptoms related to hypertension in September 2005 (more than a 10-year gap), initial reported symptoms related to herpes in June 2009 (a 14-year gap), initial reported symptoms related to genital warts in September 2000 (a 5-year gap), initial reported symptoms related to PTSD in August 2006 (an 11-year gap), and initial reported dental symptoms in January 2002 (a 7-year gap).  See Maxson, 230 F.3d at 1333; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Veteran did not claim that symptoms of his claimed disabilities began in (or soon after) service until he filed his current VA disability compensation claims.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


ORDER

As new and material evidence has been submitted, the previously denied claim of service connection for a low back disability is reopened; to this extent only, the appeal is granted.

As new and material evidence has been submitted, the previously denied claim of service connection for headaches is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hypertension, including as due to PTSD, is denied.

Entitlement to service connection for herpes is denied.

Entitlement to service connection for genital warts is denied.

Entitlement to service connection for a dental disability, for purposes of outpatient treatment only, is denied.





REMAND

The Board has found that new and material evidence has been submitted to reopen the Veteran's previously denied claims of service connection for headaches and for a low back disability.  Because the reopened claims of service connection for  headaches and a low back disability are being remanded to the RO/AMC for additional development, the Board finds that appropriate VCAA notice also should be provided to the Veteran and his service representative on this claim.

The Veteran testified before the Board in July 2010 that he had been diagnosed as having strain A of HIV by a Dr. Young at Colorado University in 2001 and it had a 10-year latency period between 1991 (when he was on active service) and his initial post-service diagnosis of HIV in 2001.  A review of the claims file shows that records from Dr. Young have not been submitted by the Veteran or obtained by VA.  The Veteran's service treatment records confirm that he was not diagnosed as having or treated for HIV during active service.  Following outpatient treatment in September 1994, an in-service examiner noted that the Veteran had tested negative for HIV at his separation physical examination 1 week earlier.  The Veteran's post-service VA treatment records show that he was diagnosed as having HIV following a positive HIV laboratory test result in September 2001, more than 6 years after his separation from service in January 1995.  

As noted in the Introduction, the Board has jurisdiction over the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include major depressive disorder.  See Clemons, 23 Vet. App. at 1.  The Veteran testified credibly in July 2010 as to the continuity of his depression since active service.  A review of the claims file also shows that he has been treated for a variety of psychiatric disabilities, to include major depressive disorder, since service.  

The Veteran's service treatment records indicate that the experienced headaches and stomach problems in service.  The record also establishes current complaints or diagnoses of headaches and stomach problems.  The Board finds that an examination in necessary in order to obtain nexus opinions with respect to these two disabilities.
Although service treatment records are negative for any right hip disability, the Veteran has asserted that his right hip disability is related to his low back disability.  Because service connection may yet be granted for a low back disability, the issue of entitlement to service connection for a right hip disability secondary to the low back disability is inextricably intertwined with the low back disability and must also be remanded.

Because VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with examinations which address the contended etiological relationships between his headaches, low back disability, his HIV, his acquired psychiatric disability other than PTSD, to include major depressive disorder, and active service, on remand, he should be scheduled for appropriate examination(s).  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board observes in this regard that adjudication of the Veteran's service connection claims for a low back disability, HIV, and for an acquired psychiatric disability other than PTSD, to include major depressive disorder, likely will affect adjudication of his TDIU claim.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's TDIU claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service representative with appropriate VCAA notice on his reopened claim of service connection for a low back disability and headaches.  A copy of this notice letter should be included in the claims file.

2.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for a low back disability, HIV, and/or for an acquired psychiatric disability other than PTSD, to include major depressive disorder, since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  The Veteran should be asked to provide a signed release for records from Dr. Young at Colorado University.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for an examination to determine the current nature and etiology of his headaches.  The claims must be made available to the examiner in conjunction with the examination.  The examiner should specifically review the service treatment records showing complaints of headaches.  All appropriate testing must be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current headache disability is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

4.  Schedule the Veteran for an examination to determine the current nature and etiology of his stomach disability.  The claims must be made available to the examiner in conjunction with the examination.  The examiner should specifically review the service treatment records showing complaints of  stomach problems.  All appropriate testing must be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current stomach disability is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

5.  Schedule the Veteran for an examination to determine the current nature and etiology of his low back disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  The examiner also is asked to obtain a complete medical history of low back problems from the Veteran, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current low back disability, if diagnosed, is related to active service or any incident of service.  The examiner is advised that the Veteran has reported that, after his service separation, he was involved in at least one motor vehicle accident in 1997.  A complete rationale must be provided for any opinions expressed.

6.  IF and ONLY IF, service connection is granted for a low back disability, then schedule the Veteran for an examination to determine the nature and etiology of his right hip disability.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent or greater probability) that any current right hip disability, if diagnosed, was  caused or aggravated by his low back disability.  The examiner is advised that the Veteran has reported that, after his service separation, he was involved in at least one motor vehicle accident in 1997.  A complete rationale must be provided for any opinions expressed.

7.  Schedule the Veteran for appropriate examination to determine the current nature and etiology of his HIV.  The claims must be made available to the examiner in conjunction with the examination.  All appropriate testing must be conducted, including laboratory testing for HIV, if appropriate.  The examiner should be asked to obtain the Veteran's complete risk factors for HIV, if possible.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current HIV is related to active service or any incident of service.  The examiner also is asked to identify the strain and latency period of any HIV currently experienced by the Veteran, if possible.  The examiner is advised that it appears that the Veteran first tested positive for HIV in September 2001 after his service separation.  A complete rationale must be provided for any opinion expressed.

8.  Schedule the Veteran for appropriate examination to determine the current nature and etiology of his acquired psychiatric disability other than PTSD, to include major depressive disorder.  The claims must be made available to the examiner in conjunction with the examination.  All appropriate testing must be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current acquired psychiatric disability other than PTSD, to include major depressive disorder, is related to active service or any incident of service.  A complete rationale must be provided for any opinion expressed.

9.  Thereafter, readjudicate the Veteran's claims of service connection for a headaches, a stomach disability, a right hip disability, low back disability, HIV, an acquired psychiatric disability other than PTSD, to include major depressive disorder, and his claim of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


